Citation Nr: 0720395	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-09 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disorder 
(diagnosed as chronic obstructive pulmonary disease), to 
include as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in which the RO denied the benefit sought 
on appeal.  The appellant, who had active service from 
November 1952 to February 1972, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in 
February 2006.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant served in Vietnam; and it is presumed that 
he was exposed to herbicides during this service.

3.  There is no medical evidence showing the appellant's 
diagnosed chronic obstructive pulmonary disease is related to 
his military service, to include exposure to herbicides.


CONCLUSION OF LAW

A lung disorder diagnosed as chronic obstructive pulmonary 
disease was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1116, 1110, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for a lung disorder (diagnosed as chronic 
obstructive pulmonary disease), to include as secondary to 
Agent Orange exposure, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Prior to the adjudication of the appellant's claim, a letter 
dated in February 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The 
February 2004 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II). 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The Board acknowledges that 
the appellant was not afforded a VA examination in connection 
with his claim.  However, in light of objective medical 
evidence contained in the claims file indicating that the 
appellant's current chronic obstructive pulmonary disease is 
related to his long history of smoking rather than any 
incident in service, such an examination is not necessary. 
See 38 C.F.R. § 3.159 (c) (4).     

In addition, since the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

B.  Law and Analysis 

In this case, the appellant asserts entitlement to service 
connection for a lung disorder on the basis that he was 
exposed to herbicides while in service. See January 2004 
application for compensation.  The evidence of record shows 
the appellant has a current diagnosis of chronic obstructive 
pulmonary disease (hereinafter referred to as "COPD"), 
which appears to have first been diagnosed in June 1999. See 
June 1999 private medical records of J.B., M.D.  As will be 
discussed in more detail below, the appellant's service 
medical records fail to demonstrate that the appellant's COPD 
manifested during service (nor does the appellant contend 
otherwise).  Rather, the appellant essentially contends that 
his COPD is a result of his exposure to Agent Orange while in 
Vietnam.  However, the Board finds that the evidence of 
record does not support this contention.  
 	  
Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).  No other 
condition other than one listed in 38 C.F.R. 
§ 3.309(a) will be considered chronic. 38 C.F.R. § 3.307(a).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

	1.  Presumptive service connection 

As set forth above, service connection may be presumed for 
residuals of Agent Orange exposure by the showing of two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam Era. See 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e). Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  In this case, the appellant's DD 214 Report of 
Transfer or Discharge forms indicate that the appellant 
volunteered to serve in Vietnam in April 1965; and that he 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal thereafter. See DD 214 showing service from September 
1961 to June 1967; personnel administrative remarks record 
dated in April 1965.  This evidence corroborates that the 
appellant served in the Republic of Vietnam during the 
Vietnam era, fulfilling the first part of the presumptive 
service connection test referenced above.  However, the 
appellant's COPD is not a condition subject to presumptive 
service connection pursuant to 38 C.F.R. § 3.309(e).  Since 
the appellant has not been diagnosed with one of the specific 
diseases listed within 38 C.F.R. § 3.309(e), service 
connection on a presumptive basis is not available in this 
case.  

	2.  Direct service connection  

Even though the Secretary of Veterans Affairs has formally 
stated that a presumption of service connection based on 
exposure to herbicides used in Vietnam is not warranted for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted," the United States Court of Appeals for the 
Federal Circuit (the "Federal Circuit") has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. See 
68 Fed. Reg. 27630-27641 (May 20, 2003); Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir.1994).  The Federal Circuit 
made this finding on the basis that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing direct service 
connection with proof of actual direct causation (proof that 
exposure during service caused the disease that appeared 
years later). Id.

In regards to direct service connection, the evidence 
contained in the claims file reveals that the appellant was 
first diagnosed with COPD in June 1999. See private medical 
records from J.B., M.D. dated from March 1999 to February 
2006.  The appellant maintains that his condition was caused 
by herbicide exposure. See January 2004 application for 
compensation; March 2004 statement in support of claim.  
However, in regards to these contentions, the Board observes 
that there is no medical evidence in the record establishing 
a possible relationship between Agent Orange exposure and the 
appellant's COPD.  

Specifically, the appellant's service medical records show no 
pertinent complaints or diagnoses during the appellant's 
twenty year period of service, other than two instances of 
respiratory ailments that occurred prior to the appellant's 
service in Vietnam.  These service medical records reveal 
that the appellant was hospitalized in July 1955 for left 
lower chest pain with exacerbation on deep breathing, 
headaches, one episode of vomiting and weak spells. See 
service medical records dated in July 1955 and August 1955.  
An admission chest x-ray was taken and found to be negative; 
and routine laboratory work was found to essentially be 
within normal limits. Id.  Pursuant to a physical 
examination, the appellant was diagnosed with acute pleurisy.  
He remained hospitalized for approximately two weeks, after 
which he was determined to be fit and ready for discharge 
back to duty. Id.  Three months after the appellant was 
diagnosed with acute pleurisy, he underwent a reenlistment 
physical examination which found his lungs and chest both to 
be normal.  His reenlistment examination also included the 
taking of another chest x-ray, which was found to be normal. 
See December 1955 report of medical examination; service 
medical records dated in December 1955 (chest x-ray normal).  
Subsequent reenlistment examinations and x-rays noted the 
appellant's lungs and chest to be entirely normal, without 
any indications of respiratory concerns noted. See service 
medical records dated in February 1957 (negative 
photofluorographic examination), March 1957 (appellant's 
routine laboratory and chest x-ray were within normal 
limits), February 1958 (photofluorographic findings revealed 
normal chest), September 1960 (photofluorographic examination 
of the chest was negative), and August 1961 (chest x-ray 
negative); September 1961 report of medical examination 
(appellant's reenlistment examination found his lungs and 
chest to be normal; chest x-ray taken in August 1961 found to 
be normal).    

The only other service medical record contained in the 
appellant's claims file which indicates that he experienced 
some respiratory problems in service occurred eight years 
after the appellant's diagnosis of acute pleurisy. See 
February 1964 service medical records.  At that time, the 
appellant was seen for complaints of wheezing in the lower 
left lung field. Id.  Although the February 1964 service 
record reports that the appellant was supposed to be seen for 
follow-up care in regards to his wheezing, no such medical 
records are contained in the service file.  In fact, the 
Board did not find any additional references to breathing 
complaints or respiratory problems noted in the appellant's 
service file during his remaining eight years of service.  
Rather, the appellant's remaining service medical records 
indicate that the appellant underwent another reenlistment 
physical examination and had numerous chest x-rays taken, all 
of which were found to be normal. See service medical records 
dated in July 1965 (photofluorographic examination of the 
chest interpreted as negative) and June 1967 (chest x-ray 
negative); June 1967 report of medical examination 
(appellant's reenlistment examination found his lungs and 
chest clinical evaluation to be normal; chest x-ray normal); 
VA medical records dated in February 1968 (normal chest x-
ray), July 1968 (chest x-ray within normal limits), and 
January 1971 (photofluorographic examination of the chest 
essentially negative).  

In addition to the foregoing, at the time the appellant 
separated from service in January 1972, his lungs and chest 
clinical evaluation was determined to be normal; and his 
chest x-ray was also found to be normal. See January 1972 
report of medical examination; January 1972 service medical 
records.  The appellant did not report experiencing 
respiratory symptomatology, such as shortness of breath, pain 
or pressure of the chest, or a chronic cough at the time of 
his service discharge. See January 1972 report of medical 
history.  After undergoing his separation physical 
examination, the appellant was qualified for release from 
active duty and transferred to the fleet reserve. January 
1972 report of medical examination.  

Thus, a complete review of the appellant's service medical 
records reveal that they are not supportive of the 
appellant's claim in that they indicate only that the 
appellant experienced two instances of respiratory 
symptomatology in service prior to his tour of duty in 
Vietnam. See appellant's service personnel records; 
Appellant's March 2004 statement (noting operations the 
appellant undertook while in Vietnam beginning in December 
1965).  As such, this symptomatology cannot be associated 
with Agent Orange exposure and therefore cannot be the basis 
for establishing service connection based upon Agent Orange 
exposure.  In addition, the Board observes that the 
respiratory ailments experienced by the appellant in 1955 and 
1964 apparently resolved in their entirety prior to the 
appellant's separation from service in light of (1) the 
numerous chest x-rays taken of the appellant in service that 
were found to be normal and (2) the appellant's normal lungs 
and chest examinations performed during his periods of 
reenlistment and upon his separation from service.  For the 
record, the Board observes that the appellant has also 
claimed that he was exposed to insecticides/herbicides in 
1958 while serving at Pearl Harbor, Hawaii; and his 
contention that this could be the basis for his claim of 
entitlement to service connection. See appellant's March 2004 
statement.  However, the Board notes that there is no 
evidence of record indicating that the appellant was in fact 
exposed to herbicides in 1958 while in service; that such 
herbicide exposure is not conceded by VA; and that this 
alleged exposure cannot be the basis for service connection 
absent proof of exposure and a medical nexus opinion linking 
such exposure to the appellant's current diagnosis of COPD.  
Thus, based upon this evidence, the Board finds that the 
appellant's service medical records do not support his claim 
for direct service connection.  

Additional evidence against the appellant's claim consists of 
post-service medical records that show the appellant's COPD 
was not diagnosed until over twenty-five years after he 
separated from service. See June 1999 private medical records 
from J.B., M.D.  While these post-service medical records set 
forth his current diagnosis of COPD, they do not associate 
this diagnosis in any way to herbicide exposure or to the 
appellant's period of service. See private medical records 
dated from December 1998 to February 2006 from J.B., M.D.; 
private medical records from S.F., M.D. dated from February 
2003 to February 2006.  Rather, these records indicate that 
the appellant's COPD is directly related to his long history 
of smoking cigarettes. See medical records from S.F., M.D. 
dated in February 2003 ("[Appellant] currently smokes 1-2 
ppd and has done so for 60 years.").  

Specifically, the Board observes that the earliest post-
service medical records contained in the claims file that 
address the appellant's breathing problems are dated in June 
1999.  These records note that the appellant was without 
cough or dyspnea; and that his lungs were clear to 
auscultation except for a few coarse breath sounds and 
scattered wheezes without rales. See June 1999 private 
medical records.  The appellant was diagnosed with (among 
other things) COPD and continued nicotine dependence at that 
time. Id.  His primary care provider, Dr. B., appears to have 
associated these diagnoses with one another on at least two 
occasions; and in fact appears to opine that the appellant's 
smoking was the cause of his COPD.  See Dr. B.'s medical 
records dated in July 2000 ("[the appellant has] continued 
nicotine dependence, [with] underlying COPD") and July 2006 
(appellant has "COPD/cont.nicotine depend").  In this 
regard, the appellant's treatment notes reflect Dr. B.'s 
concern about the appellant's continued smoking and the link 
between his smoking and the appellant's COPD symptomatology. 
See Dr. B.'s medical records dated in July 2003, September 
2005 and January 2006.    

No medical evidence of record currently contradicts the 
association made between the appellant's COPD and his smoking 
history implied in Dr. B.'s medical records.  In this regard, 
the Board observes that the appellant has never stated that a 
medical professional has told him a possible relationship 
exists between his COPD and his military service, to include 
exposure to herbicides.  In addition, the appellant has also 
never stated that he has had continuity of symptomatology or 
treatment related to this diagnosis since service. See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  As such, the Board finds that the 
appellant's post-service medical records are not supportive 
of his claim in that they fail to provide a link between the 
appellant's exposure to herbicides and his current diagnosis 
of COPD.  

Therefore, after reviewing all evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. at 55. 




ORDER

Entitlement to service connection for a lung disorder 
(diagnosed as chronic obstructive pulmonary disease) is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


